Reasons for Allowance

1.	The following is an examiner’s statement of reasons for allowance:

The primary reasons for allowance is the inclusion of the limitations that “wherein the second field of view is offset from the first field of view” and “effect a physical and/or a chemical change in the material at a location selected based... and on a relationship between the first field of view of the display device and the second field of view of the image capture device” in combination with the other recited features of the claims, which are not found singularly or in combination within the prior art.
The closest available prior art references (Kilcher et al. (US 2018/0003966); Hendrickson (US 7,970,172); Machida et al. (US 2014/0340286); Bradski et al. (US 2015/0178939); Bao et al. (US 2018/0088323); Kolodner et al. (US 5,781,330); Pagba et al. (US 2013/0240804); Mori et al. (US 2013/0201549); Trajkovska et al. (US 2012/0212696)) teach providing a stimulus to a variable optical material to effect a physical and/or chemical change in the material at a location selected based on a first field of view of a display device and a second field of view of an image capture device, however, fail to teach the specific features in combination as those presented in independent claims 1 and 42.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG ZHOU whose telephone number is (571)270-5372.  The examiner can normally be reached on 9:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMARE MENGISTU can be reached on 571-272-7674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HONG ZHOU/Primary Examiner, Art Unit 2623